DETAILED ACTION
Claims 1-5 are pending as submitted on 10/23/20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “member holding unit”, “heating unit”, “moving unit”, and “pressing unit” in claims 1/5, “pressing mechanism” and “pressure-receiving mechanism” in claim 2, and “first pressing mechanism” and “second pressing mechanism” in claims 3/4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Paolini, US 4,060,190 in view of Yamada et al., US 5,793,017.
With regard to claim 1, Paolini teaches a known axial, multiple butt-welding device comprising work holders (5/14) capable of holding thermoplastic domes/pipes in fixed relationship to one another, and pressers (15/15a) for pressing the softened domes/pipes together (throughout, e.g. abstract, [FIGS. 1-21]).
While this reference does not expressly disclose softening the work for welding via infrared heating units inserted between the work sections via moving units, this too 
With regard to claims 2-4, Paolini teaches multiple pressing means which communicate with one another and can perform either sequential or simultaneous movements in order to press these pieces together in a satisfactory manner (e.g. [Col. 4, 41-67]), wherein any combination of moving/stationary work holders would also have been an obvious variant from the limited number of possible options for moving the pieces relative to one another – i.e. moving the left & middle pieces, right & middle pieces, left & right pieces, or all three, as desired.
With regard to claim 5, the duplication of existing units to weld additional sections (e.g. 4 vs. 3) would not be considered non-obvious, as no new & unexpected result is produced; see MPEP 2144.04(VI)B.



Examiner also notes US 2008/0223735, US 7,275,677, US 4,733,814
as relevant to the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745